Title: To George Washington from William Hambly, 17 February 1797
From: Hambly, William
To: Washington, George


                        
                            Hond Sir
                        Falmo Feb.
                                17th 1797
                        Some time since I did myself the pleasure to wait on You through the Medium of
                            my Friends Messrs Thompson & Veitch, with the present of an old Cheshire Cheese.
                        The gracious manner in which you was pleased to receive it—and the growing
                            respect I feel for Your Character—influences me to supplicate Your Condescension, to receive
                            another at my hands—which I hope you will be pleased to do.
                        At this Moment the Eyes of all the World are fixed
                            on N. A.—and I hope those who wish her ill, will be greatly
                            disappointed.
                        I hope kind Heaven will be graciously pleased to lengthen out your days—and to
                            make Your last Moments your most tranquil ones. May nothing arise in your political Horizon to ruffle your Temper—or disturbe your Retirement—is the most sincere
                            prayer of your Excellencies most Obedient Humble Servant
                        
                            W: Hambly
                            
                        
                    